The foregoing opinion was prepared upon the theory that the bonds in question were "term" and not "serial" bonds, nothing to the contrary appearing. Counsel, however, on rehearing, agree that the bonds involved are "serial" ones, and this agreement necessitates a reconsideration of this cause.
It is evident that the act of 1931, by the elimination of the word "now" from the act of 1927, made the law prospective as to the renewal of all "term" bonds whether issued before or after the passage of the act of 1931. But in amending the act of 1927, the act of 1931, Gen.Acts 1931, p. 429, by sections 1 and 2, amending sections 17 and 35 of the act of 1927, Gen.Acts 1927, pp. 539, 543, seems to confine the issuance of renewal or refunding of serial bonds to those "heretofore" issued; that is, those serial bonds that had been issued prior to the adoption of the act of 1931, July the 10th, 1931. True, section 2 of the act of 1931, amending section 35 of the act of 1927, contains the words, "and may also, without an election, issue bonds of the municipality from time to time for the purpose of refunding installments of not less than $1,000.00 becoming *Page 523 
due on serial bonds heretofore issued and outstanding under the provisions of this Act." This expression is rather confusing, but it is manifest that the use of the words "the municipality," as used of necessity, refers to the county, as section 1 of the act of 1931 deals with municipal bonds and section 2 deals only with county bonds and clearly limits the issue to refund serial bonds "heretofore issued." As we understand, the bill of complaint seeks to enjoin the issuance of the bonds only to refund serial bonds issued after July 10, 1931, and the bill therefore contains equity, and the trial court erred in sustaining the demurrer to same.
Rehearing granted, judgment of affirmance set aside, and the cause is reversed and remanded.
GARDNER, BOULDIN, and FOSTER, JJ., concur.